McKAY, Circuit Judge,
dissenting:
I question our conclusion that two thirds of the appellant’s interest in the land had been acquired by purchase, rather than by inheritance. On this point, Oklahoma law is determinative. While Oklahoma case law is not absolutely free from ambiguity, I believe it takes a view inconsistent with that of today’s opinion.
Oklahoma cases have clearly hejd that a partition among cotenants does not amount to a change in title, but merely adjusts the rights of possession. In re Estate of Mullendore, 297 P.2d 1094, 1096 (Okl.1956) (per curiam). It does not transform an inherited estate into one of purchase. In re Moran’s Estate, 174 Okl. 507, 51 P.2d 277, 279 (1935) (per curiam). The rule is the same regarding the partition of restricted Indian lands. In re Pryor’s Estate, 199 Okl. 17, 181 P.2d 979, 984-85, cert. denied, 332 U.S. 816, 68 S.Ct. 155, 92 L.Ed. 393 (1947).
Whatever ambiguity may be said to exist in this area stems from two decisions of apparently contrary implication. Our analysis in United States v. Hale, 51 F.2d 629 (10th Cir. 1931) is inconsistent with the above stated rule, but that analysis was criticized as contrary to Oklahoma law in In re Pryor’s Estate, 199 Okl. 17, 181 P.2d 979, 984, cert. denied, 332 U.S. 816, 68 S.Ct. 155, 92 L.Ed. 393 (1947).
The case of Boyd v. Weer, 124 Okl. 91, 253 P. 988 (1926) (per curiam) also appears to be in conflict with the inheritance rule. In that case the court regarded an exchange of undivided interests between Indian cotenants as a sale. But the court’s analysis was influenced by the fact that the exchange occurred prior to the Act of Congress of June 14, 1918 — an Act providing for the partition of restricted Indian lands. The court was of the view that such a partition was unavailable prior to the enactment. 253 P. at 990. Boyd is therefore distinguishable from Oklahoma cases following the general rule. More to the point, it is distinguishable from In re Pryor’s Estate, a case applying the general rule to a post-1918 partition of Indian lands.
In addition to dissenting on the acquisition by purchase issue, I wish to express my concerns about engrafting the doctrine of laches onto the Act of August 4, 1947. While I have no doubt about the correctness of our equitable evaluation, I am not certain the statute we are dealing with leaves room for such equitable considerations.
In the Act of August 4, 1947, Congress provided that
no conveyance, including an oil and gas or mineral lease, of any interest in land acquired before or after the date of this Act by an Indian heir or devisee of one-half or more Indian blood, when such interest *475in land was restricted in the hands of the person from whom such Indian heir or devisee acquired same, shall be valid unless approved in open court by the county court of the county in Oklahoma in which the land is situated .
Pub.L. No. 80-336, § 1, 61 Stat. 731 (emphasis added). The words seem to be absolute: “no conveyance . . . shall be valid unless approved in open court.” The effect of today’s decision is to make just such a conveyance valid.
The majority finds support for its invocation of laches in the Act of April 12, 1926, Pub.L. No. 69-98, 44 Stat. 239. It is true that Congress, in Section 2 of that Act, made Oklahoma limitations statutes applicable to the Civilized Tribes. In an appropriate case, such a statute would be assertable to bar an Indian’s claim that an unapproved transfer is invalid. But such a result has been legislated by Congress. Today’s rule has been promulgated by this court.
The majority suggests that the same Congressional purpose behind applying limitations statutes to the Civilized Tribes supports invocation of the doctrine of laches in this case. It is true, of course, that both laches and limitations statutes seek to bar stale claims. What the majority does not stress is the difference between the two in terms of which stale claims each is designed to bar. Limitations statutes are focused on the mere passage of time. By contrast, the doctrine of laches focuses on the effect of time’s passage. Not much time need pass to justify the doctrine’s invocation. What is essential to laches is that the plaintiff’s failure to assert his rights has caused prejudice to the defendant and that equity now disfavors the plaintiff. In essence, a balancing of equities is called for. The doctrine of laches thus has conceptual underpinnings quite different from those of a limitations statute. I therefore do not think it is correct to suggest that by merely authorizing application of limitations statutes, Congress intended that the doctrine of laches would be invoked as well.1
Even if laches and limitations statutes could be said to have the same conceptual underpinnings, I would be hesitant to agree that this court should adopt what amounts to an amendment of the 1926 Act. Had Congress desired to permit equitable defenses to be raised against Indian assertions of transfer invalidity it surely could have done so. A Congressional intent to permit such defenses is, at best, rather obliquely suggested in the 1926 Act. Absent such an expression of intent, I do not think we have the authority to fashion today’s remedy.
Aside from these more technical considerations, I am troubled by the implications of our decision. It is beyond question that Congress imposed alienation restrictions on Indian lands to protect those Indians who might otherwise lose their property through disadvantageous real estate transactions. E. g., 1 Hearings on H.R.3173 Before the Subcomm. on Indian Affairs of the House Comm, on Public Lands, 80th Cong., 1st Sess. 43 (May 2, 1947) (statement of Rep. Albert). In the face of considerable contrary authority,2 we have opened the door to equitable avoidances of these Congressionally imposed protections. In doing so, I *476fear that we may be frustrating Congressional purposes and endangering Indian lands. While the equities of this particular case are not in favor of the plaintiff,3 it does not require much creativity to imagine a scenario in which the equities are extremely close but where the trial court has made a judgment against an Indian. We might then be barred by the clearly erroneous test from reaching another result. When this occurs, the damage Congress sought to avoid by imposing alienation restrictions will have been done.
Today’s opinion upholds a transfer of title that is void under the Act of August 4, 1947. The opinion is troublesome because it transforms the near-absolute protection4 of the Act into a protection dependent on the potential effervescence of equitable balancing. Because I question our authority to make this transformation, and because the transformation seems to be inconsistent with the purpose of the alienation restrictions, I respectfully dissent.

. The majority opinion emphasizes the title stabilizing purpose of the 1947 Act. It seems to me, however, that invocation of the laches doctrine could have a destabilizing effect on title, inviting, as it would, litigation over titles that would be avoided by strict adherence to the requirement that alienation can occur only with court approval. Laches can only be determined in a court battle. Until the battle’s outcome is clear, the title will not be.


. The majority refers to no judicial authority supportive of its position. In contrast, several cases have expressed hostility to equitable evasions of alienation restrictions. E. g., Hampton v. Ewert, 22 F.2d 81, 92 (8th Cir. 1927), cert. denied, 276 U.S. 623, 48 S.Ct. 303, 72 L.Ed. 737 (1928); Haymond v. Scheer, 543 P.2d 541, 545 (Okl. 1975); Naharkey v. Sand Springs Home, 177 Okl. 371, 59 P.2d 289, 292-93, cert. denied, 299 U.S. 588, 57 S.Ct. 118, 81 L.Ed. 433 (1936); Scott v. Dawson, 175 Okl. 550, 53 P.2d 538 (1936); Smith v. Williams, 78 Okl. 297, 190 P. 555 (1920).
Perhaps the most articulate rejection of such equitable exceptions appeared in Smith v. Williams, 78 Okl. 297, 190 P. 555, 557 (1920):
The right on the part of an Indian to alienate his land, and the right on the part of any person to purchase such land and to acquire valid title thereto is peculiarly and strictly a statutory right created by acts of Congress, *476and which right is not possibly available except through the means which Congress has prescribed, for Congress has expressly said that any attempt to acquire such rights, except through the means prescribed by Congress, shall be absolutely null and void. Therefore title to restricted Indian land cannot be acquired from the allottee upon equitable grounds.
While Smith involved the consideration of an alienation restriction provision antedating that of the 1947 Act, its rationale remains relevant. The right to alienate Indian lands remains one of Congressional origin.
The majority distinguishes Smith because it was decided prior to the statute of limitations provision of the 1926 Act, suggesting that Oklahoma courts would no longer take this approach. Because I believe Congress has not provided for assertion of equitable defenses in the 1926 Act, I do not believe the Oklahoma courts, any more than this court, have authority to so provide on their own contrary to the statute. In any event, I note that principles similar to those of Smith have recently been upheld in an Oklahoma decision dealing with non-Civilized Tribes. Haymond v. Scheer, 543 P.2d 541, 545 (Okl.1975). Furthermore, Smith itself has been cited in a post-1926 decision for the proposition that estoppel principles cannot be employed to validate a conveyance otherwise invalid for violation of alienation restrictions. Scott v. Dawson, 177 Okl. 213, 58 P.2d 538, 541-42 (1963).


. It is not disputed that plaintiff received a fair price for the land, that she had legal counsel in connection with the sale, and that she had some awareness at the time of sale that Indian land transactions can require court approval. In addition, the defendants have invested considerable sums of money in the lands obtained from the plaintiff. There is no question that the return of the lands to the plaintiff would result in great economic losses to defendants. Without minimizing the harshness of the result, I wish to point out that the result is not without parallel in the law. Courts countenance similar occurrences by allowing infants to be relieved from contractual obligations. E. g., Burnand v. Irigoyen, 30 Cal.2d 861, 186 P.2d 417 (1947); Doenges-Long Motors, Inc. v. Gillen, 138 Colo. 31, 328 P.2d 1077 (1958) (en banc).


. Application of limitations statutes admittedly makes the protection less than absolute.